JEAN E. WILLIAMS, Deputy Assistant Attorney General
SETH M. BARSKY, Chief
MEREDITH L. FLAX, Assistant Chief
KAITLYN POIRIER, Trial Attorney (TN Bar # 034394)
CLIFFORD E. STEVENS, JR., Senior Trial Attorney (D.C. Bar # 463906)
U.S. Department of Justice
Environment & Natural Resources Division
Wildlife & Marine Resources Section
Ben Franklin Station, P.O. Box 7611
Washington, D.C. 20044-7611
Telephone: (202) 307-6623
Facsimile: (202) 305-0275
Email: kaitlyn.poirier@usdoj.gov

Attorneys for Defendants


                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA


                                                   )
CENTER FOR BIOLOGICAL DIVERSITY,                   )
                                                   )
                Plaintiff,                         )       Case No. 3:18-cv-00064-SLG
                                                   )
       v.                                          )
                                                   )
DAVID BERNHARDT1, in his official                  )
capacity as Secretary of the United States         )
Department of the Interior, et al.,                )
                                                   )
                Defendants.                        )

                  DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

        Pursuant to Rule 56 of the Federal Rules of Civil Procedure and this Court’s February



1 David Bernhardt and Margaret Everson, Secretary of the United States Department of the
Interior and Principal Deputy Director of the United States Fish and Wildlife Service,
respectively, are automatically substituted for their predecessors in office pursuant to Federal
Rule of Civil Procedure 25(d).

Ctr. for Biological Diversity v. Bernhardt, 3:18-cv-00064-SLG                                 1
            Case 3:18-cv-00064-SLG Document 39 Filed 04/16/19 Page 1 of 4
1, 2019 and April 15, 2019 Scheduling Orders, Defendants David Bernhardt, in his official

capacity as Secretary of the United States Department of the Interior; Margaret Everson, in

her official capacity as Principal Deputy Director of the United States Fish and Wildlife

Service; and the United States Fish and Wildlife Service hereby move for summary judgment

on all the claims in Plaintiff’s complaint.2



Dated: April 16, 2019
                              Respectfully submitted,
                              JEAN E. WILLIAMS, Deputy Assistant Attorney General
                              SETH M. BARSKY, Section Chief
                              MEREDITH L. FLAX, Assistant Section Chief

                              /s/ Kaitlyn Poirier
                              KAITLYN POIRIER, Trial Attorney (TN Bar # 034394)
                              U.S. Department of Justice
                              Environment & Natural Resources Division
                              Wildlife & Marine Resources Section
                              Ben Franklin Station, P.O. Box 7611
                              Washington, D.C. 20044-7611
                              Telephone: (202) 307-6623
                              Fax: (202) 305-0275
                              Email: kaitlyn.poirier@usdoj.gov

                              /s/ Clifford E. Stevens, Jr.
                              CLIFFORD E. STEVENS, JR.
                              Senior Trial Attorney, (D.C. Bar # 463906)
                              U.S. Department of Justice
                              Environment & Natural Resources Division
                              Wildlife & Marine Resources Section
                              Ben Franklin Station, P.O. Box 7611
                              Washington, D.C. 20044-7611
                              Telephone: (202) 353-0368

2In its complaint, Plaintiff alleged that Defendants had violated the Endangered Species Act
and Administrative Procedure Act by failing to conduct a “proper” listing analysis. ECF 1 ¶
117-122. Plaintiff has waived this claim by failing to address it in its opening brief. Defendants’
memorandum in support will address the remaining claims in Plaintiff’s complaint.

Ctr. for Biological Diversity v. Bernhardt, 3:18-cv-00064-SLG                                    2
         Case 3:18-cv-00064-SLG Document 39 Filed 04/16/19 Page 2 of 4
                            Fax: (202) 305-0275
                            Email: clifford.stevens@usdoj.gov

                            Attorneys for Defendants




Ctr. for Biological Diversity v. Bernhardt, 3:18-cv-00064-SLG            3
         Case 3:18-cv-00064-SLG Document 39 Filed 04/16/19 Page 3 of 4
                             CERTIFICATE OF SERVICE
       I hereby certify that on April 16, 2019, a true and correct copy of the above document

was electronically filed with the Clerk of Court using CM/ECF. Copies of the document will

be served upon interested counsel via the Notices of Electronic Filing that are generated by

CM/ECF.

                            /s/ Kaitlyn Poirier
                            KAITLYN POIRIER, Trial Attorney (TN Bar # 034394)
                            U.S. Department of Justice
                            Environment & Natural Resources Division
                            Wildlife & Marine Resources Section
                            Ben Franklin Station, P.O. Box 7611
                            Washington, D.C. 20044-7611
                            Telephone: (202) 307-6623
                            Fax: (202) 305-0275
                            Email: kaitlyn.poirier@usdoj.gov

                            Attorneys for Defendants




Ctr. for Biological Diversity v. Bernhardt, 3:18-cv-00064-SLG                              4
         Case 3:18-cv-00064-SLG Document 39 Filed 04/16/19 Page 4 of 4
